EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tariq Najee-ullah on 11/19/2021.

The application has been amended as follows: 
 In claim 5, on line 2 replace “with the plurality of gears that control the movement of driver a” with --with a plurality of gears that control the movement of a driver--
In claim 5, on line 3 replace --a upper gear assembly, and a upper cap” with –an upper gear assembly, and an upper cap--
In claim 7, on lines 2-3 replace “and rotation of driver lower gear assembly, lower gear assembly, and upper gear assembly” with --and rotation of a driver lower gear assembly, a lower gear assembly, and an upper gear assembly--
In claim 8, on line 3 replace “movement of the guide upper cap assembly” with --movement of a guide upper cap assembly--
In claim 10, on line 2 replace “assembly” with --assemblies--
In claim 12 replace the entire claim with the following: 

In claim 15, on line 2 replace “turning said driver lower gear assembly screw clockwise causing the” with --turning a driver lower gear assembly screw clockwise causing a--
	In claim 16, on line 2 replace “driver lower gear assembly counterclockwise” with --driver lower gear assembly screw counterclockwise--
	In claim 17, on line 2 replace “clockwise causing the” with --clockwise causing a--
	In claim 19, on lines 3-4 replace “which turns said M6 right-hand nut clockwise causing the glide guide upper cap” with –which turns a M6 right-hand nut clockwise causing a guide upper cap--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose or suggest any combination meeting the limitations of the independent claim(s).  Specifically, the closest prior art documents to Brodin (US 1,578,186) and Sanford (US 3,709,407), disclosing an adjustable hat spreader utilizing a linkage and an adjustable wig form, respectively, does not teach at least the claimed adjustable mannequin head having quadrants with a single screw causing of a bracket system which moves the quadrants and the prior art documents of record do not suggest a combination to meet these limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PATRICK D HAWN/Primary Examiner, Art Unit 3631